DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-8 are pending.

Specification
The abstract is objected to for including a phrase which can be implied (see “is described” in line 1). See MPEP 608.01(b). Appropriate correction is required.

Claim Objections
	Claim 1 is objected to because at each of lines 2, 3, 4, 7, 9, 11, and 13, the first letter of the line should be lowercase. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “bullet-shaped” in line 13. It is unclear from the claim what shape(s) fall under the term “bullet-shaped”. Bullets have a variety of different end shapes including flat, rounded, pointed, etc.
The term "snugly" in each of claims 4 and 7, at line 2, is a relative term which renders the claim indefinite.  The term "snugly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What one person may think of as snug, another may not think is snug.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,630,711 (Luedtke).
Regarding claim 1, Luedtke discloses a wedge clamp (see Figures 10-12) comprising:
a base wedge member (37) ; and
a cooperating drive wedge member (45);
wherein said base wedge member further comprises a threaded end (55), a shaft end (shown at 37), a first arm and a second arm, wherein said first and second arms extend from said shaft end (see Figures 10-12);
wherein said drive wedge member is moveable between an initial open or unlocked position and a closed or locked position (see Figure 11 vs. Figure 10);
wherein when said drive wedge member is in an open or unlocked position, said drive member is oriented substantially in line with said base wedge member (see Figure 11);
wherein when said drive wedge member is in a closed or locked position, said drive wedge member is substantially perpendicular to said base wedge member (see Figure 10); and
wherein said drive wedge member further comprises a bullet-shaped end (see NOTE below) and a blunt end (end opposite the bullet-shaped end) further defining a central channel (43) having at least one notch (the channel itself, or the circular portion formed at either end of the channel).
NOTE: Applicant’s attention is directed to the 112 rejection above regarding the clarity of the term “bullet-shaped end”. Due to the varying end shapes of bullets, either end of Luedtke thus reads on the term “bullet-shaped end”.
Regarding claim 2, Luedtke discloses a pin (41) extends through said first arm thereby engaging said at least one notch (53; see Figures 10-12).
Regarding claim 3, Luedtke discloses the bullet-shaped end includes a horizontal groove (53) along its end (see Figures 10 and 11).
Regarding claim 6, Luedtke discloses the bullet shaped end includes a slot (53; see Figures 10 and 11).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,199,178 (Coats).
Regarding claim 1, Coats discloses a wedge clamp (28; see Figures 2-4) comprising:
a base wedge member (34); and 
a cooperating drive wedge member (52);
wherein said base wedge member further comprises a threaded end (36), a shaft end (opposite threaded end 36), a first arm and a second arm (formed by slot 50; see column 2, lines 36-37), wherein said first and second arms extend from said shaft end;
wherein said drive wedge member is moveable between an initial open or unlocked position and a closed or locked position (see Figure 3 vs. Figure 4);
wherein when said drive wedge member is in an open or unlocked position, said drive member is oriented substantially in line with said base wedge member (see Figure 3);
wherein when said drive wedge member is in a closed or locked position, said drive wedge member is substantially perpendicular to said base wedge member (see Figure 4); and
wherein said drive wedge member further comprises a bullet-shaped end (58) and a blunt end (end opposite end 58) further defining a central channel (62) having at least one notch (formed at either end of channel 62, or along undulating edge 66).
Regarding claim 2, Coats discloses a pin (74) extends through said first arm thereby engaging said at least one notch (see Figures 3 and 4).

Allowable Subject Matter
Claims 4, 5, 7, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Luedtke discloses the wedge clamp according to claims 3 and 6, but fails to disclose a tie wrap is passed through said central channel (43) and around said bullet shaped end to fit snugly in said horizontal groove (claim 4), or through the slot in the bullet shaped end to fit snugly in said slot (claim 7), and tightened to prevent said drive wedge member from being moved to said initial open or unlocked position. The prior art fails to fairly show or suggest a modification to Luedtke such that disclose a tie wrap is passed through said central channel and around said bullet shaped end to fit snugly in said horizontal groove, or through the slot in the bullet shaped end to fit snugly in said slot, and tightened to prevent said drive wedge member from being moved to said initial open or unlocked position. Further, Luedtke teaches away from such a modification in teaching the groove/slot (53) is designed for locking engagement with a detent (51).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
May 26, 2021